Citation Nr: 1144432	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a recurrent ingrown toenail disability of the left great toe (claimed as residuals of a left great toenail bed excision).

2.  Entitlement to service connection for a recurrent ingrown toenail disability of the right great toe (claimed as residuals of a right great toenail bed excision).

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1988 to January 1989, and from December 1990 to June 1992.  He had subsequent service in the United States Army from October 1995 to August 2007.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of December 2007 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Procedural history

In December 2007, the RO denied the Veteran's service-connection claim for a bilateral foot disability.  Subsequently, in June 2008, the RO denied the Veteran's service-connection claims for residuals of right and left great toenail bed excisions.  The Veteran timely disagreed with each of these decisions, and perfected an appeal as to all three issues.  These appeal have been merged for the sake of economy.

In July 2010, the Board remanded the Veteran's claims for additional procedural and evidentiary development.  Such was achieved, and the Veteran's claims were readjudicated by the Appeals Management Center (AMC) in September 2011.  The Veteran's claims folder has been returned to the Board for further appellate review.

Issues not on appeal

In July 2010, the Board granted the Veteran's service-connection claims for hypertension, a bilateral shoulder disability, a left thumb disability, and a bilateral knee disability.  The Board also awarded the Veteran a total rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, these issues are no longer in appellate status.  The Board's decision is final.          See 38 C.F.R. § 20.1100 (2011).



FINDINGS OF FACT

1.  The Veteran's recurrent ingrown toenail of the left great toe was shown upon entry onto active duty, and underwent an increase in severity beyond its normal progression during active duty service. 

2.  The evidence of record supports a finding that the Veteran's recurrent ingrown toenail of the right great toe had its onset during active duty military service.

3.  The evidence of record supports a finding that the Veteran has bilateral plantar fasciitis that had its onset during active duty military service.


CONCLUSIONS OF LAW

1.  In-service aggravation of the Veteran's pre-existing recurrent ingrown toenail of the left great toe, beyond its normal progression, is presumed. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011). 

2.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's recurrent ingrown toenail of the right great toe was incurred in during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's bilateral plantar fasciitis was incurred in during active military service.  38 U.S.C.A.           §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's toe and foot claims were sent to the Veteran in August 2007 and July 2010.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting each of the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letters.  As discussed in detail below, the Board is granting the Veteran's service-connection claims.  It is not the Board's responsibility to assign disability ratings or effective dates in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Entitlement to service connection for recurrent ingrown toenail of the
 left great toe

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.             38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.          § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen v. Brown, 19 F.3d 1413, 1417 (1994).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current left great toenail disability that had its onset prior to his enlistment, but was aggravated beyond its normal progression during his active duty military service.  It is undisputed that the Veteran has a current recurrent ingrown toenail disability of the left great toe.  See the October 12, 2007 VA examiner's report; see also the August 2010 VA examiner's report [diagnosing "recurrent bilateral ingrown toenails"].  

Although the Veteran's examination upon enlistment indicated a "normal" clinical evaluation of the Veteran's feet, the examining physician, Dr. B.R., specifically highlighted an abnormality of the Veteran's feet [albeit illegible] in the "Notes" section of the report.  See the Veteran's May 15, 1995 Report of Medical Examination.  Crucially, on the same day as this examination, Dr. B.R. also completed a summary of all of the Veteran's medical findings upon enlistment on the Veteran's Report of Medical History, specifically indicating that the Veteran underwent a left great toe ingrown toenail removal in 1992.  See the Veteran's May 15, 1995 Report of Medical History.  The Veteran similarly identified his left ingrown toenail removal on his May 1995 Report of Medical History.  

As the Veteran's May 1995 enlistment examination reports note the existence of a pre-existing ingrown toenail condition of the left great toe, the statutory presumption of soundness discussed above does not attach.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

The Board must next determine whether the Veteran's pre-existing left great toenail condition increased in severity during his active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).  

In this case, the medical and lay evidence of record demonstrates that the Veteran's ingrown toenail condition of the left great toe did in fact increase in severity from the time of his enlistment in 1995 to the time of his separation in August 2007.  Indeed, it was specifically noted on the Veteran's March 2007 separation examination that the Veteran's left great toenail was deformed.  See the Veteran's March 1, 2007 Report of Medical Examination.  Similarly, the Veteran himself reported on his March 2007 Report of Medical History that his left foot toenail was removed, but nail segments "grow back causing infection."  On the same report, the Veteran's examining physician pertinently noted the presence of ingrown toenails and toe infections.  See the Veteran's March 1, 2007 Report of Medical History, pages 2 and 3.  

As such, in-service aggravation of the Veteran's left ear hearing loss disability is presumed under the provisions of 38 U.S.C.A. § 1153.  As noted above however, when the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.          § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417.

The record is unclear as to whether the Veteran's ingrown toenail disorder of the left great toe worsened during service based on its own natural progression.  The Board attempted to resolve this open question by remanding the Veteran's claim for a VA examination and opinion in July 2010.  Although an August 2010 VA examiner recognized that the Veteran underwent a left great toenail removal prior to his entrance into service, the examiner crucially neglected to comment upon the clear evidence described above identifying the presence of a left great toenail deformity and toenail infections at the Veteran's separation from service in 2007.   Indeed, the August 2010 VA examiner incorrectly observed that other than what was noted on the Veteran's entrance examination, "no other military records  . . .  indicate [the Veteran] had a chronic problem with his left great toenail."  See the August 2010 VA examiner's report, page 5.  Based on this incomplete review of the Veteran's service treatment records, the VA examiner concluded that it was less likely that the Veteran's left toe disability was even aggravated by service.  The Board accordingly finds this medical opinion inadequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) [It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion]. 

The Board believes that remanding this case back to the RO for another VA medical opinion would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided].  As the record currently exists, the Board can find no evidence specifically stating that the Veteran's pre-existing left great toe disability worsened in severity during service based on its own natural progression.  In this connection, the Board resolves all doubt in the Veteran's favor, and finds that in-service aggravation of the Veteran's pre-existing left great toe ingrown toenail disability beyond its normal progression is presumed.  The benefit sought on appeal is accordingly granted.  

Entitlement to service connection for recurrent ingrown toenail of the 
right great toe

Relevant law and regulations

The law and regulations generally pertaining to service-connection claims are listed above and will not be repeated.

Pertinently, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

As noted above, "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he has a right great toenail disability that had its onset during his active duty military service.   

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a diagnosis of recurrent ingrown toenail of the right great toe.    See the October 12, 2007 VA examiner's report; see also the August 2010 VA examiner's report [diagnosing "recurrent bilateral ingrown toenails"].  Unlike the Veteran's left toe disability discussed above, the Veteran's right toe disability was not identified on examination upon enlistment, and the Veteran does not contend that such disability manifested prior to his entrance into active duty service in 1995.  

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records clearly indicate that the Veteran underwent a right ingrown toenail lateral removal in July 2007, just before his separation from service.  See the Veteran's July 30, 2007 Request for Administration of Anesthesia.  As discussed above, the Veteran's examining physician upon separation pertinently noted that the Veteran had ingrown toenails and toe infections.  See the Veteran's March 1, 2007 Report of Medical History, page 3.  Accordingly, Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), nexus or relationship, the Board notes that there is only one medical opinion of record addressing the etiology of the Veteran's ingrown toenail disorder of the right great toe.  Indeed, upon review of the Veteran's medical history and upon examination of the Veteran, the August 2010 VA examiner pertinently opined that the Veteran's current right toe disability was not caused by or a result of the Veteran's active duty service.  By way of rationale, the VA examiner pointed out that the Veteran underwent surgery during service on the lateral portion of his right great ingrown toenail, and that recent VA treatment reports dated in August 2010 [which are not currently of record] conversely show treatment on the medial nail fold of the same nail.  See the August 2010 VA examiner's report, page 5.  As such, the examiner determined that the Veteran's current right great toe disability did not have its onset in service.

Notwithstanding the narrow approach adopted by the VA examiner in formulating this opinion, the VA examiner pertinently failed to discuss the fact that in March 2008, less than one year after the Veteran's separation from service, the Veteran again required removal of his right toenail at the VA.  At this time, the Veteran's right great toenail was observed as having incurvated borders, with spicules of the medial and lateral borders.  See the Veteran's March 10, 2008 VA Podiatry Outpatient Note.  As the VA examiner failed to address the clinical significance, if any, of this March 2008 treatment toenail treatment [which included findings pertaining to the lateral side of the Veteran's toenail], the Board finds her negative nexus opinion incomplete, and therefore inadequate for adjudication purposes. 

As discussed above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Veteran's service-treatment records demonstrate that the Veteran underwent a right great ingrown toenail removal on the lateral side in July 2007, just before his separation from service.  The Veteran subsequently underwent a total removal of the same ingrown nail just eight months later in March 2008 at the VA, following discovery of spicules on both the medial and lateral side.  Although the Veteran's most recent VA treatment records are not currently on file, it appears based on the August 2010 VA examiner's report that the Veteran is still seeking treatment for his recurrent right great ingrown toenail problems.  See the August 2010 VA examiner's report, page 5.    

The Board resolves all doubt in the Veteran's favor and finds that a continuity of right great ingrown toenail symptomatology is demonstrated by the record dating from the Veteran's period of active duty service in July 2007 to the present day.  Hickson element (3), and thus all elements are satisfied, and the benefit sought on appeal is granted.  

Entitlement to service connection for a bilateral foot disability

Analysis

The Veteran contends that he currently has a bilateral foot disability-namely, plantar fasciitis-that had its onset during his active duty military service.   

As discussed above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.

The medical evidence of record demonstrates that the Veteran does in fact have a diagnosis of bilateral fasciitis.  See, e.g., the August 2010 VA examiner's report, page 3.  Accordingly, Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), the Board notes that the Veteran's service treatment records include no specific diagnosis of an in-service foot disability, nor do they document any specific injury to either foot.  With respect to Hickson element (3), there is no medical opinion of record addressing the etiology of the Veteran's current plantar fasciitis disability.  

Significantly however, as noted above, 38 C.F.R. § 3.303(b) provides an alternative method of establishing the second and/or third element of Hickson through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Pertinently, the evidence of record demonstrates that the Veteran began complaining of bilateral foot pain just before his separation from service in 2007.  Indeed, the physician who assessed the Veteran's health upon separation from service specifically noted in his summary of defects or diagnoses a finding of "recurrent pain in [the Veteran's] feet."  See the Veteran's March 1, 2007 Report of Medical Examination, page 3.  Subsequent in-service health care provider comments similarly included observation of recurrent pain in the feet in a Report of Medical Assessment signed by Dr. L.E.H. on March 6, 2007.  

In October 2007, just two months after his separation from service, the Veteran appeared for a VA general medical examination.  Notably, the October 2007 VA examiner diagnosed the Veteran with tender plantar fascia of both feet at that time.  Shortly thereafter, in January 2008, a VA physician formally diagnosed the Veteran with "bilateral plantar fasciitis with supinated feet."  Inserts for the feet were prescribed at that time to alleviate the Veteran's heel pain.  See the Veteran's January 16, 2008 VA Addendum Report.  Most recently, the August 2010 VA examiner also diagnosed the Veteran with bilateral plantar fasciitis and indicated that the Veteran must use orthotic inserts or special insoles.  See the August 2010 VA examiner's report, page 3.  

In light of the fact that the Veteran complained of and received treatment for foot pain in service just before his separation in 2007, that within two months of his separation he complained of continued foot pain and was diagnosed with tender plantar fascia, and within eight months of his separation was formally diagnosed with bilateral plantar fasciitis that continues to the present day, the Board resolves all doubt in the Veteran's favor and finds that a continuity of symptoms has existed since service.  As such, the Board concludes that Hickson elements (2) and (3) are both satisfied based on a finding of continuity of symptomatology, and a grant of service connection for bilateral plantar fasciitis is warranted.  The benefit sought on appeal is allowed.


ORDER

Service connection for a recurrent ingrown toenail of the left great toe is granted.

Service connection for a recurrent ingrown toenail of the right great toe is granted.

Service connection for bilateral plantar fasciitis is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


